Title: To Alexander Hamilton from James McHenry, 29 August 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, August 29, 1799. Writes in reply to Hamilton’s letter of August 25 and states: “It is understood to have been the general custom in the Army to act, pro hac vice, as Judge Advocate on General Courts Martial, whenever the Judge Advocate to the Army, could not be present, or that Office, as is now the case, was vacant; it is not known that any established pay or compensation was allowed to the person thus acting.” Adds that for “expences on the road and for boarding and lodging” an allowance is granted and that it is “the duty of the Accountant to settle the quantum.” Discusses the question of Charles W. Hare’s compensation as judge advocate at two courts-martial. States that payment for Lieutenant William W. Wands’s service as a member of the court that tried Captain Samuel C. Vance will be determined by the regulations of December 19, 1798, which established “the allowance to be made to officers detached on Service so as to be obliged to incur expences on the road, and at places not Military posts.” Declares “that the allowance to Recruiting officers of two dollars for every Recruit they enlist was designed to cover the whole expences of the Services, and that it precluded a further allowance.” Concludes that it would be “dangerous and inexpedient” to increase the allowance.
